Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kieth F. Noe on January 3, 2022.
Examiner notes that previously withdrawn claims 11-20 have been amended to depend from allowable independent claim 1.  Accordingly, claims 11-20 are rejoined.
The application has been amended as follows: 
Amended claim 1 as follows:
1. (Currently Amended) A monolithic gimbal configured to support a device on a housing, the monolithic gimbal comprising: 
a top body portion having a top surface configured to be mounted to the housing, and an opposing planar bottom surface; 
having a planar top surface facing [[coupled to]] the bottom surface of the top body portion, and having an opposing planar bottom surface; 
a bottom body portion having a planar top surface facing [[coupled to]] the bottom surface of the middle body portion, and [[the bottom body portion ]] having a bottom surface configured to be mounted to the device; 
a first elongate opening formed between the interface of the top body portion and the middle body portion, comprising opposing elongate recesses formed within the bottom surface of the top body portion and the top surface of the middle body portion that extends along [[the]] a first axis; 
a second elongate opening formed between the interface of the middle body portion and the bottom body portion, comprising opposing elongate recesses formed within the bottom surface of the middle body portion and the top surface of the bottom body portion that extends along [[the]] a second axis, the second axis being formed at [[an]] a perpendicular angle with the first axis;
a first set of flexure blades integrally formed with and coupling the top body portion and the middle body portion within the first elongate opening, the first set of flexure blades including a first blade that extends at a 45-degree angle between the top body portion and the middle body portion and a second blade that extends at a 45-degree angle between the top body portion the middle body portion and is perpendicular to the first blade, the first set of flexure blades enabling rotation of the top body portion and the bottom body portion about a first axis; and 
a second set of flexure blades integrally formed with and coupling the middle body portion and the bottom body portion within the second elongate opening, the the second axis that is perpendicular to the first axis.
Amended claim 4 as follows:
4. (Currently Amended) The monolithic gimbal of claim 1, wherein the first set of flexure blades [[being]] are configured to enable rotation of the top body portion with respect to the middle body portion about the first axis, and the second set of flexure blades [[being]] are configured to enable rotation of the middle body portion with respect to the bottom body portion about the second axis.  
Changed the claim status identifier of claims 11 and 20 from “(Withdrawn -Currently Amended)” to --(Currently Amended)--.
Changed the claim status identifier of claims 12-19 from “(Withdrawn)” to 
--(Original)--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, Wilkey (US 4,825,713) discloses the claimed monolithic gimbal with the exception of the first elongate opening comprising opposing elongate recesses formed within the bottom surface of the top body portion and the top surface of the middle body portion that extends along the first axis; and the second elongate opening 
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the gimbal disclosed by Wilkey to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


01/03/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619